SCHNEIDER WEINBERGER LLP Attorneys-at-Law 2200 Corporate Boulevard, N.W., Suite 210 Boca Raton, Florida 33431-7307 James M. Schneider, P.A. Steven I. Weinberger, P.A. Of Counsel: Charles B. Pearlman Brian A. Pearlman Telephone (561) 362-9595 Facsimile (561) 362-9612 September 6, 2011 “CORRESP” United States Securities and Exchange Commission treet N.E. Washington, D.C.20549 Attention:Sherry Haywood, Esq. Re:China America Holdings, Inc. Amendment No. 1 to Current Report on Form 8-K Filed July 7, 2011 Annual Report on Form 10-K for the Fiscal Year Ended September 30, 2010 Filed December 29, 2010 Quarterly Report on Form 10-Q for fiscal quarter ended December 31, 2010 Filed May 23, 2011 File No. 001-53874 Dear Ms. Haywood: Confirming our telephone conversation of earlier today, China America Holdings has requested an extension of six calendar days through September 12, 2011 to respond to the staff’s comment letter dated August 3, 2011.China America Holdings appreciates the courtesy of the staff in providing this extension so that the company may file its response to the staff’s comment letter in conjunction with the amended Form 8-K Current Report. As expressed, we appreciate the courtesies extended to our client in this matter. Sincerely yours, /s/ James M. Schneider James M. Schneider JMS:sjm Cc:China America Holdings, Inc.
